JOHNSON, J.
Plaintiff appealed from a judgment against him in the circuit court and brought the case here on a transcript of the judgment and order of appeal.
*577The abstract filed in this court contains a petition and answer followed by what purports to be a bill of exceptions, but it fails to show any of the record entries. Aside from the recitals of the bill itself, we are not advised of the filing and overruling of the motion for a new trial, nor of the filing of the bill of exceptions. Such matters must appear from the record and cannot be proven by the recitals of the bill of exceptions. [St. Charles ex rel. v. Deemar, 174 Mo. 122; Williams v. Harris, 110 Mo. App. 538; Kampf v. Transit Co., 102 Mo. App. 314; Hughes v. Henderson, 95 Mo. App. 312.]
In this state of the case, there is nothing before us but the record proper and, as the errors assigned do not appear therein, it follows the judgment must be affirmed.
All concur.